Per Curiam.
We think the judgment in this case must be reversed, and the cause remanded for a further trial, for *225error in the Court below in refusing instructions to the jury. We think there was some evidence to which the instruetion refused might have been applicable; and the case is not so clear on the evidence as to authorize us to decide the case upon [it], regardless of the error of the Court above stated.
J. P. Usher, for the appellants.
S. B. Gookins, for the appellee.
The judgment is reversed with costs. Cause remanded, &c.